DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
4.            Claims 26-30 provides for the use of a lubricant but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows: 

 
Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
6.         Claims 1, 5-8, 13-14, 18-20, 24-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5-7, 13-14, 18-20, 24-26 and 30 are rejected because the claim recites a broad concentration range and a narrow range within the same claims.   The claim would be better understood as separate dependent claims.    

7.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 112
8.         Claims 2, 4, 8, 11, 14-15, 17, 21, 23, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 8, 15, 21 and 27 are indefinite because the claim recites the words “substantially” and “almost” in terms of shape but gives no context to what these terms are in relation. 
Claims 4, 17, 23 and 29 are indefinite because it is not clear what is meant by “the hardness of the particles is about equal to the hardness of the steel of the wires of the strands, or greater than the hardness of the steel of the wires of the strands.”
Claim 11 is indefinite because of the word “preferably” which should be deleted from the claim.  
Claim 12 is indefinite because of the use of the phrase “more or less” which are not defined in the claim.  
Claim 14 is indefinite because of the use of the word “possibly” it is not clear whether “possibly” makes the counterweight an optional component.  

Claim Rejections - 35 USC § 112
9.	Claim 9 recites the limitation "the suspension rope" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-2, 9-15, 17, 20-21, 23, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko et al., US Patent Application Publication No 2012/0312637 (hereinafter referred to as Aulanko) in view of Vucak et al., US Patent Application Publication No. 2013/0190441 (hereinafter referred to as Vucak).  


Aulanko discloses that the lubricant can also contain binder agents, filler agents, and additives in an amount of less than 15% by mass (Para. [0013]).  Aulanko discloses that the lubricant may be in the form of a paste (Para. [0015]).  Aulanko discloses that the lubricant paste may be applied directly to the steel wire rope (Para. [0015]).  
The examiner is of the position that Aulanko meets the limitations of the claimed paste lubricant of independent claim 1 which “comprises” (open-ended claim language) oil and small solid particles.  Although particle sizes and aspect ratios of the thickeners are not disclosed in Aulanko, Vucak is added to teach particle sizes and aspect ratios of calcium carbonate particles.
Vucak discloses spherical calcium carbonate particles having as particle size in the range of 0.05 µm to 2.0 µm (see Abstract) and an aspect ratio of greater than 0.90 (Para. [0042]).  Thus having the prior art references before the inventors at the time the .  

Claim Rejections - 35 USC § 103
13.	Claims 3-8, 16, 18-19, 22, 24-25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aulanko in view of Vucak as applied to claims 1-2, 9-15, 17, 20-21, 23, 26-27 and 29 above, and further in view of Mabuchi et al., US Patent Application Publication No. 2011/0136708 (hereinafter referred to as Mabuchi).
	Aulanko and Vucak disclose all the limitations discussed above but do not explicitly disclose the lubricant particles having a Mohs hardness of greater than 4 as recited in claim 3.  
	Mabuchi discloses a grease composition, including: a base oil; a metal soap thickener formed of at least one metal selected from the group consisting of lithium, calcium, magnesium and aluminum and a fatty acid containing at least one selected from the group consisting of a hydroxyl group, a carboxyl group and a carboxylic acid metal salt group in each molecular structure; and nanoparticles formed of at least one selected from the group consisting of manganese oxide, carbides and diamond materials (as recited in claim 3) (see Abstract and Para. [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the particles of Mabuchi in the composition of Aulanko/Vucak in order to enhance the surface energy properties of the composition (Para. [0030] of Mabuchi).    

Double Patenting
14.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
15.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of co-pending application No. 16/176,604. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '604 application discloses the same limitations as does the instant application and would therefore be rendered obvious in light of the disclosures discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
16.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 16/850,515. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '515 application discloses the same limitations as does the instant application and would therefore be rendered obvious in light of the disclosures discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
17.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771